Citation Nr: 0941914	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for bilateral retinitis pigmentosa 
previously claimed as compound myopic astigmatism of the 
right eye and a myopic left eye, and if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to 
August 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).  In September 2009, the appellant 
proffered testimony before the undersigned Acting Veterans 
Law Judge (AVLJ).  A transcript of that hearing was prepared 
and has been included in the claims folder for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this action has been 
obtained and included in the claims folder for review.  

2.  Service connection for a bilateral eye disability was 
denied by the RO in a rating action dated November 1975.  It 
was determined that the bilateral eye disorder was a 
constitutional/developmental abnormality and as such, service 
connection could not be granted for such a disorder.  

3.  The evidence received subsequent to the November 1975 RO 
rating action includes medical treatment records, VA 
treatment reports, written statements made by the appellant, 
testimony before the Board, and an etiological opinion that 
links the appellant's current 
nondevelopmental/nonconstitutional eye disorder with his 
military service.  This evidence does raise a reasonable 
possibility of substantiating the appellant's claim of 
service connection for a bilateral eye disability classified 
as retinitis pigmentosa.  

4.  Private medical evidence has etiologically linked the 
appellant's current retinitis pigmentosa with the appellant's 
military service.  


CONCLUSIONS OF LAW

1.  The November 1975 rating decision denying entitlement to 
service connection for a bilateral eye disability is final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1975); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim for entitlement to service connection for a bilateral 
eye disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2009).

3.  Service connection for retinitis pigmentosa is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) became effective in November 2000.  This liberalizing 
legislation is applicable to all claims for VA benefits, to 
include claims to reopen previously denied claims of service 
connection.  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c) (2009).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2009).  Because the 
appellant's request to reopen the previously denied claim of 
service connection for a bilateral eye disability was 
received in November 2003, these regulatory provisions apply.  
The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim of 
entitlement to service connection for a bilateral eye 
disability, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant in reopening the appellant's 
service-connection claim, and the decision at this point 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Shortly after the appellant was released from active duty in 
1975, he submitted a claim to the VA asking that service 
connection be granted for a bilateral eye disorder.  A VA 
examination of the eyes was accomplished which produced a 
diagnosis of compound myopic astigmatism of the right eye and 
myopia of the left eye.  The examination report along with 
the appellant's service medical records was reviewed and in 
November 1975, the RO issued a decision on the merits of the 
appellant's claim.  The RO found that service connection 
could not be granted because the disability for which the 
appellant was claiming was related to or caused by service 
was actually a constitutional and/or developmental disorder.  
In accordance with VA laws and regulations, service 
connection may not be granted for such a disorder, and hence, 
service connection was denied.  

The appellant was notified of this decision, on November 16, 
1975, but he did not appeal.  Hence, it became final.  38 
U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1975); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In November 2003, the appellant submitted a request to reopen 
his claim involving his eyes.  He claimed that his current 
disorder, retinitis pigmentosa, began in or was caused by his 
military service.  The appellant submitted additional 
documents and provided written testimony.  The appellant 
further proffered testimony before the Board in September 
2009 in which he stated that he began experiencing predromes 
of retinitis pigmentosa while he was in service and that when 
he was examined by the VA in 1975, the diagnosis given was 
incorrect.  Also submitted were private medical records 
showing a diagnosis of and treatment for retinitis 
pigmentosa.  Of particular interest is a letter written by 
the appellant's private ophthalmologist, dated September 
2009, in which the examiner wrote the following:

I have reviewed the military health 
records dated August 28, 1972 and July 1, 
1975.  I also reviewed a letter from Dr. 
Higbee, a private Ophthalmologist, who 
first verified the diagnosis of retinitis 
pigmentosa in [the appellant] in early 
1979.

. . . .

Considering the history that [the 
appellant] reports of having had problems 
with night vision while he was on active 
duty, and also knowing the natural 
history and patterns of symptoms of 
patients with RP, I feel it is very 
likely that [the appellant] was 
experiencing the early symptoms of 
retinitis pigmentosa while he was serving 
[on] active duty in the military.  

As noted, the RO has concluded that the appellant has not 
submitted new and evidence sufficient to reopen his claim.  
It is now before the Board to determine whether he has 
submitted such evidence, and if so, whether service 
connection should be granted.

As noted above, the matter of the appellant's entitlement to 
service connection for a bilateral eye disorder has been the 
subject of an adverse prior final decision.  As a result, 
service connection for this disorder may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2009).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

When the RO denied service connection for a bilateral eye 
disability in November 1975, it based its decision on the 
appellant's service medical records, his application for 
benefits, and a VA examination of the eyes.  In making its 
decision, the RO concluded that there was no evidence showing 
that the appellant actually had, for VA purposes, a ratable 
vice developmental/congenital disability.  Since then, the 
appellant has submitted written statements, he has provided 
testimony before the Board, and he has proffered private and 
VA medical treatment records.  Most importantly, a private 
eye doctor has opined that the appellant now suffers from an 
eye disorder, retinitis pigmentosa, and that said condition 
is more than likely related to the appellant's military 
service.

This evidence is new.  It was not of record prior to November 
1975.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the appellant has some type of ratable 
disability of the eyes.  And it also implies that the found 
disability is related to the appellant's military service.  
Hence, it is the conclusion of the Board that this evidence 
is material because it does relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a bilateral eye disorder is 
reopened.

As reported above, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection.

Under 38 U.S.C.A. § 1131, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2009), service connection may be awarded for a 
"chronic" condition when:  

(1) a chronic disease manifests itself 
and is identified as such in service (or 
within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently 
has the same condition; or 

(2) a disease manifests itself during 
service (or during the presumptive 
period), but is not identified until 
later, and there is a showing of 
continuity of related symptomatology 
after discharge, and medical evidence 
relates that symptomatology to the 
veteran's present condition. 

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2009). The Court 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, an appellant must 
demonstrate that a current disability is the result of a 
service- connected disability.  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

In this instance, the claims folder contains a diagnosis of a 
current disorder - that of retinitis pigmentosa.  That 
diagnosis has been confirmed by VA and private medical 
providers.  There are no service medical treatment records 
showing a diagnosis of retinitis pigmentosa.  However, those 
same service medical treatment records do indicate that the 
appellant was having difficulty seeing objects.  The 
appellant has further clarified this through his testimony 
before the undersigned AVLJ.  During his hearing, the 
appellant described the difficulty he experienced at night 
while he was in service.  He reported that objects were hard 
to make out and that he felt as though he was not seeing 
everything within his field of vision.  A private examiner 
has written that the appellant's current retinitis pigmentosa 
is related to his military service. 

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's 
statements that he has proffered during the course of this 
appeal have not been contradictory.  Moreover, since the 
appellant filed his claim, his recitation of the symptoms 
produced by his retinitis pigmentosa, and how long the 
condition has bothered him, has remained consistent.  The 
Board finds that the appellant's written and spoken evidence 
is credible, probative, and it adds weight to the overall 
claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 
(1996); Cf Davidson v. Shinseki, ___ F. 3d ___ (Fed. Cir. 
Sept 14, 2009).

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); see also 38 C.F.R. § 3.102 (2009).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the appellant prevails.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that the appellant's bilateral 
retinitis pigmentosa began in or is the result of his 
military service, and service connection is granted.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
eye disability, the claim is reopened, and service connection 
for bilateral retinitis pigmentosa previously claimed as 
compound myopic astigmatism of the right eye and a myopic 
left eye is warranted.  The appeal is granted subject to the 
laws and regulations governing monetary awards.   



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


